Landis, J.
In accordance with stipulation of counsel that the items of merchandise marked “A,” invoiced as drawer locks Nos. 305 and' 306, covered by the foregoing protest consist of cabinet locks, not of *904.pin tumbler or cylinder construction, not over 1½ inches in width, similar in all material respects to those the subject of Shriro Trading Corp. v. United States (56 Cust. Ct. 422, C.D. 2669) ; and that the items of merchandise marked “B,” invoiced as brass pushlocks No. 106, are neither cabinet locks nor padlocks but consist of other locks not of pin tumbler or cylinder construction, composed in chief value of brass, the claims of the plaintiff were sustained.